            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 279 MR WCM

DORIS SHETLEY and               )
DENNIS SHETLEY                  )
                                )
           Plaintiffs,          )
v.                              )                          ORDER
                                )
ETHICON, INC. and               )
JOHNSON & JOHNSON,              )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 11) filed by Scott M. Anderson. The Motion indicates

that Mr. Anderson, a member in good standing of the Bar of this Court, is local

counsel for Plaintiffs and that he seeks the admission of Raymond C.

Silverman, who the Motion represents as being a member in good standing of

the Bar of the State of New York.            It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 11) and ADMITS

Raymond C. Silverman to practice pro hac vice before the Court in this matter

while associated with local counsel.

                               Signed: January 13, 2020
